Title: To James Madison from James Taylor, 16 July 1808
From: Taylor, James
To: Madison, James



Sir,
New Port. Kentucky 16th. July 1808.

On the 4th. Ulto I wrote to Mr. Graham and inclosed a Certificate from And: F. Price which I requested Mr. G. to shew to you.  This statement cannot fail to convince any one who sees it that my statement is correct with regard to J Smith.  Genl. Carbery reached this quarter about the 8th. Ulto:  He came over & expressed to a friend of mine great regret that I could believe for one moment that he had any wish to injure me or that any expressions in his affidavit should be so construed, but acknowledged at the same time that he was induced to believe that I had cause to feel some displeasure at the statement from viewing the thing more critically, and indeed said the Secry of the Navavey & Several others had expressed them selves to that effect to him.  He observed to my friend that he had been informed that I had in several conversations made use of some very harsh expressions as to the truth of that part of his affidavit relating to me, that he was willing to make great allowances for my feelings, and that the conduct of both my self & Mrs. Taylor toward himself & family while residents at this place forbade a wish in him to do me an injury.  In consequence of the friendly interference of this friend who had also been in habits of great intimacy with Carbery a meeting was brought about, and a Paper signed of which the inclosed is a Copy.
This paper was not intended by me in the most remote degree to bear upon any statement as to matter of fact made by me as to Carberys affidavit.
There were several reasons which had their influence with me in acceeding to an accommodation of this affair
1st.  The statement of Carbery in some degree appeared to be Corroborated by Sellmans statement, now inclosed.
2dly.  His Carberys apparent solicitude to have the breach healed.  3dly.  The former intimacy between our families.
Indeed a very great intimacy had been formed between Mrs. Taylor & Mrs. Carbery, whom I think a very fine woman, and 4thly. and lastly my natural avertion to disputation & wrangling.
I am always willing to put the most liberal construction on a misunderstanding of this Kind and I suppose it probable that Carbery & Sellman both misunderstood me in some respect, but I cannot forbear expressing my surprise that any one could have mistaken my expressions of disgust & indignation at the language held by J Smith & several others about that time, and turn them against my self in a matter of the most remarkable kind.  I perfectly recollect my feelings on the occation & in a paroxym of disgust & indignation I recollect to have expressed some fears that designing artful men, who might wish to get into power might mislead the populace: and I recollect expressing my self to this effect that I would oppose it as long as I existed, and as Carbery & my self went home he expressed himself as believing that a Separation would take place in less than twenty years, and to the same effect at another time.  This I reminded of, but he says he has no recollection of it.
Examine Carberys statement.  He says this conversation took place at Sellmans porch, & that he reproved me when by our selves.  Sellman states that Carbery reproved me at the time.  But his statement sets out with saying I expressed my surprise & dissatisfaction at Mr. Smiths conversation on a Separation of the Union.  Does not this shew that Smith must have advocated a Separation? independent of other testimony.  He also states that I spoke of an event of that Kind as a one to be dreaded.  If you will examine my first letter to you on the subject of Burrs schemes dated Octo 13. ’06 you will discover that I expressed considerable fears as to the friends a disunion would meet with & when I met with Mr. Graham at Chilicothe he ralied me as to my unfounded apprehentions on that schore.  I admited that I was mistaken but gave him my reasons for that opinion & at the same time expressed my regret that a Man of whom I had thought so well of as J Smith should be in favor of a Separation a Scheme which I viewed with so much horrow.
I am informed that Smith produced to the Senate an affidavit shewing that Genl. Findlay refused to give his affidavit.  This Findlay says is false, that he observed that, he had rather not give it but if he did he would give the whole.  That he should corroborate my statement as far as it went but that he was under an impression that some conversation like that stated by Sellman did take place, but that it did not remove from his mind the impressions made by the conversation had with him & my self; As Findlay Sellman & Smith all live in the space of 50 yards of each other I am of opinion this conversation must have taken place at some other time.  The fact is that Smith finding the thing would not do was endeavouring to back out
Price’s statement will shew that I had left the Company before Any such conversation took place between Sellman & Smith.
I hope you will pardon the trouble I give you on this subject.  I think it a duty I owe to my self & friends to make these statements.  I have the honor to be with great respect Sir, Your Obedt. Servt.

James Taylor

